Case 2:20-cr-00579-SVW Document 133-2 Filed 03/08/21 Page 1 of 5 Page ID #:911




                EXHIBIT 2
Case 2:20-cr-00579-SVW Document 133-2 Filed 03/08/21 Page 2 of 5 Page ID #:912
Ashwin J. Ram
213 439 9443
aram@steptoe.com
                                                                                           Stentoe
                                                                                           STEPTOE & JOHNS ON LLP


633 West Fifth Street, Ste. 1900
Los Angeles, CA 90071
213 439 9400 main
www.steptoe.com




                                                 December 24, 2020

By Electronic Mail

Christopher Fenton, Trial Attorney
Julian Andre, Assistant United States Attorney
U.S. Attorney’s Office for the
Central District of California
312 N Spring St.
Los Angeles, CA 90012

           Re:       United States v. Richard Ayvazyan et al., No. 20-cr-579 (SVW)
                     Request for Discovery

Dear Counsel:

        As you are aware, the Court “ORDERED [the government] to expeditiously comply with
its discovery obligations” well in advance of the March 15, 2021 discovery cut-off. Dkt. 105.

        As noted by both defendant Richard Ayvazyan (Dkt. 63 at 2 n.1) and the government
(Dkt. 94 at 9 n.1), one or more defendants intend to move to suppress evidence. We have
previously requested discovery on eight or more occasions, 1 including discovery crucial to the
suppression filings. However, to date, the government has not provided all discovery of the
materials and information critically underling the suppression motions (despite its assurance to
the Court that it is “working diligently to produce discovery to [the] defendants in a timely
manner.” Dkt. 94 at 3). The government’s delay in producing evidence relevant to suppression
is not only delaying that motion, but potentially prejudicing the viability of such a motion based
on the potential spoliation of evidence.

       We request that the government comply with its production obligations immediately, so
that we can evaluate all evidence relevant to suppression, file our motion, and provide the Court



           1
          Previous requests were made on at least the following dates: November 9, 2020;
November 18, 2020; November 23, 2020; November 24, 2020; November 30, 2020; December
2, 2020; December 7, 2020; and December 11, 2020. Those requests remain outstanding and we
reiterate them.




 BEIJING       BRUSSELS    CH ICAGO   HONGKONG     LONDON   LOS ANGELES   NEW YORK   SAN FRANCISCO    WAS HINGTON  018
                                                                                                             EXHIBIT 2
Case 2:20-cr-00579-SVW Document 133-2 Filed 03/08/21 Page 3 of 5 Page ID #:913

December 24, 2020                                                                   SteQtoe
                                                                                    STEPTOE & JOHNSON LLP

Page 2


sufficient time for evaluation, evidentiary hearings, and argument. We request that all such
discovery and privilege logs be produced no later than December 31, 2020. 2

       A. Discovery Regarding October 19-20, 2020 Selection, Screening, and “Border
       Stop”3 of Richard Ayvazyan and/or Marietta Terabelian

        We previously requested all communications between any member of the prosecution
team and any agency or person related to the October 19-20, 2020 events at Miami International
Airport. Nov. 18 Discovery Letter ¶ 2 (attached as Ex. A to this letter). We further requested all
documents, notices, bulletins, notes, reports, and statements regarding the selection of Ayvazyan
or Terabelian for additional screening, secondary screening, detention, rejection, interrogation,
search, or any other treatment. Id. ¶ 3. We reiterate those requests here.

        For example, this would include entries in the Automated Targeting System or National
Targeting Center, reports or communications that Ayvazyan or Terabelian were traveling, reports
or communications that Ayvazyan or Terabelian had landed, communications about screening
Ayvazyan or Terabelian, communications about findings, directives or requests regarding
Ayvazyan or Terabelian, and questions and answers regarding Ayvazyan or Terabelian. This
request includes information, documents, recordings, and communications— including (but not
limited to) written documents, surveillance footage, electronic records, and related video
recordings or audio recordings—whether or not they were reduced to writing or a report at the
time. If you take the position that any above-referenced information, document, or
communication is privileged, we request that you provide us with a privilege log of the date,
time, author(s), recipient(s), content, and the basis for invocation of privilege including whether
every participant is a member of the trial team for each purportedly privileged piece of
information, document, recording, or communication.

       B. Discovery Regarding the Detention, Interrogation, and Searches of Richard
       Ayvazyan and Marietta Terabelian

        We previously requested (i) all documents, notes, reports, recordings, and statements of
or regarding Ayvazyan or Terabelian at Miami International Airport on or about October 19,
2020 including all interactions occurring while they were in any lobby, waiting area, corridor, or
secondary screening area; (ii) all emails, text messages, instant messages, phone calls, or other


       2
         Each request is continuing in nature and includes information, documents (as defined in
Ex. A at 2 n.1), and communications that were not memorialized. Unmemorialized information
and communications should be promptly memorialized and produced. There appears to be
substantial information, documents, recordings, and communications that have not been
produced to the defense.
       3
           Compl. ¶ 41.




                                                                                                           019
                                                                                                     EXHIBIT 2
Case 2:20-cr-00579-SVW Document 133-2 Filed 03/08/21 Page 4 of 5 Page ID #:914

December 24, 2020                                                                    SteQtoe
                                                                                     STEPTOE & JOHNSON LLP

Page 3


communications regarding Ayvazyan or Terabelian; (iii) all audio or visual recordings of
Ayvazyan or Terabelian. Id. ¶ 4. We reiterate those requests here.

         For example, this would include each interaction with Ayvazyan or Terabelian, audio or
visual recordings (including surveillance footage) of Ayvazyan or Terabelian from the moment
they deplaned including primary and secondary screening, waiting, and interrogation, all
telephone calls made by Ayvazyan or Terabelian, all telephone calls or written communications
made regarding Ayvazyan or Terabelian, and all known interactions with Ayvazyan or
Terabelian. This would also include all notes and drafts underlying the CBP reports produced
thus far, which appear to have been finalized several days after the incident. If you take the
position that any above-referenced information, document, recording, or communication is
privileged, we request that you provide us with a privilege log of the date, time, author(s),
recipient(s), content, and the basis for invocation of privilege including whether every participant
is a member of the trial team for each purportedly privileged piece of information, document,
recording, or communication.

       We further request that the government produce the name and contact information for
each person on duty in CBP North Terminal from the time when American Airlines landed on
October 19, 2020 through the time when Ayvazyan and Terabelian left the airport on October 20,
2020. Please identify which of these on-duty persons interacted with Ayvazyan.

                                         *       *       *

        The government filed a Complaint in conjunction with the above-referenced events. We
would have expected the government to recognize the importance of those events—particularly
because the defense explicitly flagged that importance in our preindictment discussions with
government counsel and in our November 18 discovery letter and subsequent communications.
The government, has not, however produced all related discovery it possesses. Please produce
that discovery immediately and in any event by December 31, 2020.

Sincerely,

/s/ Ashwin J. Ram

Ashwin J. Ram                                          Thomas A. Mesereau, Jr.
Michael A. Keough                                      MESEREAU LAW GROUP
Nicholas P. Silverman (pro hac vice)                   10100 Santa Monica Boulevard, Suite 300
STEPTOE & JOHNSON LLP                                  Los Angeles, CA 90067
633 West Fifth Street, Suite 1900                      Tel: (310) 651-9960
Los Angeles, CA 90071                                  Fax: (310) 772-2295
aram@steptoe.com                                       mesereau@mesereaulaw.com

Counsel for Defendant Richard Ayvazyan




                                                                                                            020
                                                                                                      EXHIBIT 2
Case 2:20-cr-00579-SVW Document 133-2 Filed 03/08/21 Page 5 of 5 Page ID #:915

December 24, 2020                                                        SteQtoe
                                                                         STEPTOE & JOHNSON LLP

Page 4


David D. Diamond                            Jennifer J. Wirsching
LAW OFFICES OF DAVID D. DIAMOND             WIRSCHING LAW
1200 Wilshire Boulevard, Suite 406          1935 Alpha Road, Suite 216
Los Angeles, CA 90017                       Glendale, CA 92108
Tel: (213) 250-9100                         Tel: (424) 901-9280
Fax: (213) 250-0161                         wirschinglaw@outlook.com
diamond@dba-law.com
                                            Counsel for Defendant Artur Ayvazyan
John L. Littrell
BIENERT | KATZMAN PC                        Fred G. Minassian
903 Calle Amanecer, Suite 350               LAW OFFICES OF FRED G. MINASSIAN, INC.
San Clemente, CA 92673                      101 N. Brand Blvd., Suite 1970
Tel: (949) 369-3700                         Glendale, CA 91203
Fax: (949) 369-3701                         Tel: (818) 240-2444
jlittrell@bienertkatzman.com                Fax: (818) 240-3444
                                            fgminassianlaw@yahoo.com
Counsel for Defendant Marietta Terabelian
                                            Counsel for Defendant Tamara Dadyan




                                                                                                021
                                                                                          EXHIBIT 2
